                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                               3:21-cv-00301-FDW-DCK

KAREN MARIE BEARD,                        )
                                          )
            Plaintiff,                    )
                                          )
                    v.                    )                             ORDER
                                          )
                                          )
WALMART,                                  )
                                          )
            Defendant.                    )
__________________________________________)

        THIS MATTER is before the Court on its review of the docket in this matter.

        On June 24, 2021, Pro Se Plaintiff Karen Marie Beard (“Plaintiff”) filed this employment

discrimination action, naming Walmart as the sole Defendant. [Doc. 1]. Plaintiff fails to allege

any basis for this Court’s jurisdiction and makes no allegations against Defendant or any claim for

relief. [See Doc. 1 at 3, 5]. Plaintiff alleges only that Walmart engaged in discriminatory conduct

in the form of termination of her employment and retaliation on the basis of race. [Id. at 4].

        On July 19, 2021, the Court addressed Plaintiff’s motion to proceed in forma pauperis.

[Doc. 3]. Finding Plaintiff’s motion incomplete and not completed as directed, the Court ordered

that Plaintiff had 14 days to either submit an Amended Application or to pay the $402.00 filing

file. [Id.]. The Court further ordered that, should Plaintiff fail to either timely pay the fee or submit

an Amended Application, this action would be dismissed without prejudice. [Id.]. Plaintiff has

failed to comply with the Court’s Order. As such, the Court will dismiss this action.

        IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED without

prejudice.




       Case 3:21-cv-00301-FDW-DCK Document 4 Filed 08/20/21 Page 1 of 2
The Clerk is instructed to terminate this proceeding.




                                       Signed: August 20, 2021




                                         2

Case 3:21-cv-00301-FDW-DCK Document 4 Filed 08/20/21 Page 2 of 2
